Judgment, Supreme Court, New York County (Rolando T. Acosta, J.), entered January 3, 2008, granting the motion of defendant New York Child Resource Center, Inc. for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, the complaint reinstated and the matter remanded for further proceedings.
The motion should not have been granted where the record shows that defendant deprived plaintiffs of an opportunity to obtain court-ordered depositions, at which plaintiffs may have been able to obtain helpful testimony (see Nelson v Bestway Coach Express, 36 AD3d 488 [2007]). Furthermore, although the complaint was sparse, plaintiffs’ submissions in opposition to the motion raise triable issues of fact regarding their claim for tortious interference with contract, including on the element of damages (see Click Model Mgt. v Williams, 167 AD2d 279, 280 [1990], lv denied 77 NY2d 805 [1991]; see also Ramos v Jake Realty Co., 21 AD3d 744, 745 [2005]). Concur—Tom, J.P., Andrias, Nardelli, Buckley and DeGrasse, JJ.